Title: Edmund Bacon to Thomas Jefferson, 25 January 1819
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Deare Sir.
            25th Jany 1819.
          
          It is some what possoble that I may still moove the comeing fall to the west. the certainty of my mooveing intirely depends upon an answer to a letter from me to my brothers which letter I have expected to recieve before now. should I moove I shall be Obliged to have a small waggon of some what the Kind of t your old markit waggon and as I should be obliged to have it made and the time is not even at this time too soon to see whare I can have it done should it be wanting I have concluded that perhaps it might soot you to let your workmen make it or perhaps it may soot you to sell me the one you have I mean the old markit waggon
          
            I am Yours &C
            E: Bacon
          
        